DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that the following species was previously elected in the reply filed on 10/04/2021 and is currently under examination: Species B – a knitted (warp/weft) textile. However, after reconsideration of the original requirement for species election and in an effort to advance prosecution, requirement for election of species is herein withdrawn. Accordingly, Claims 6-7, which were previously withdrawn as being directed to a nonelected species, are examined herein. 

Response to Amendment
Applicant’s amendment filed 05/06/2022 has been entered – Claims 1, 4, 8-10, 17, 20, and 22 are amended and Claim 3 is cancelled. Claims 1-2, 4-17, and 20-22 remain pending in the application. 

The rejection of Claims 3-4, 8-10, 17 and 22 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 01/06/2022 is partially overcome by Applicant’s amendment. See the discussion of the remaining issues below. 

The rejections of Claims 1-5, 8, 11, 14-16, and 20-21 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kapsali (US 9,896,788 B2), Claim 9 under 35 U.S.C. 103 as being unpatentable over Kapsali and further in view of Ridley et al. (US 2016/0340814 A1), Claim 10 under 35 U.S.C. 103 as being unpatentable over Kapsali and further in view of Kapsali (US 2011/0092121 A1), hereinafter “Kapsali-2011”, Claims 12-13 under 35 U.S.C. 103 as being unpatentable over Kapsali (US 9,896,788 B2), and Claim 17 under 35 U.S.C. 103 as being unpatentable over Kapsali and further in view of Jin et al. (US 2018/0361704 A1) are overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on Pages 8-12 of the response dated 05/06/2022 with respect to the amendments of the claims as they pertain to the addition of new matter have been fully considered but the following instances are not persuasive. 
Applicant’s Argument – Concerning Claims 10 and 17, Applicant argues on Pages 9-10 of the reply that the revision to the claims to clarify the terminology adds no new matter to the claim.
Examiner’s Response – The Examiner respectfully disagrees. The fact that an amendment was made for the purposes of clarity (i.e. to provide antecedent basis or address other issues under 35 USC § 112(b)) does not necessarily suggest the amended claim finds support in the specification as originally filed. Applicant has not pointed to the portions of the specification which provide support for the claimed embodiments as a result of said amendments. As outlined in greater detail below, the Examiner does not find support for the claims at issue as currently presented. 

Insofar as they apply to the rejections below, Applicant’s arguments on Pages 12-18 of the response dated 05/06/2022 with respect to the rejections of the claims under 35 USC § 112(b) have been fully considered but they are not persuasive. 
Applicant’s Argument – Concerning Claim 10, Applicant argues on Pages 15-16 of the reply that Applicant has acted as its own lexicographer in its utilization and explaining the meaning of the term “wing-type yarn structure” in both the specification and original Claim 10 itself. Applicant points to ¶ [0151] which recites “Fig. 4A shows a wing-type yarn structure that is a fancy yarn named chenille yarn where the core yarn twisted to incorporate the wing yarns, which are pile (or effect) yarns that can be any natural or man-made fibers.” Applicant concludes that, when read in light of the Application, a person of ordinary skill in the art would understand what is meant by the term “wing-type yarn structure” as utilized and Claim 10 and thus, the claim is not indefinite. 
Examiner’s Response – The Examiner respectfully disagrees. Words in a claim are given their ordinary and customary meaning in the art except when Applicant acts as their own lexicographer. To act as their own lexicographer, the Applicant must clearly set forth a special definition of a claim term in the specification. See MPEP § 2111.01(IV). The portion of the specification cited by Applicant at ¶ [0151] is not considered to be a sufficient definition for the term “wing-type yarn structure” but rather is a description of a single embodiment (Fig. 4A) making use of the term at issue. That is to say, this recitation at ¶ [0151] is not considered a definition of the phrase for the application as a whole. Case in point, Applicant also uses the phrase “wing-type” at least at ¶ [0153] & [0231]  to describe the structures illustrated in Figs. 5A-5D which include actuators fused/sewn/otherwise connected to ribbon fibers. These structures are substantially different than those described by Applicant above. Accordingly, the Examiner contends that Applicant has not provided a sufficient definition to act as their own lexicographer in reciting “wing-type yarn structures” in Claim 10. Furthermore, since the term is not regarded to have an accepted meaning in the art, it is considered indefinite. What structure, if any, is required of a “wing-type yarn” outside of that which is specifically recited in the claim?

Applicant’s arguments on Pages 18-43 of the response dated 05/06/2022 with respect to the rejections of the Claims 1-17 and 22 under 35 USC §§ 102 and 103 have been fully considered but they are moot because the new grounds of rejection below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. 

Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 31-33 of the response dated 05/06/2022 with respect to the rejections of the Claims 20-21 under 35 USC §§ 102 and 103 have been fully considered but they are not persuasive.  
Applicant’s Argument – Applicant argues on Pages 31-33 of the reply that although it is true that Claim 1 provides that the at least one twisted or coiled polymer fiber actuator is operable to reversibly change either (1) the porosity of at least one single layer of the textile, (2) textile coloration, or (3) combinations thereof, Claim 20 “clearly requires that the at least one twisted or coiled polymer fiber actuator is operable to reversibly change textile coloration.” Applicant points to limitation 20(b) of Claim 20 which they assert “affirmatively recites that the at least one twisted or coiled actuating polymer fiber must be one that (i) operates by [torsion to rotate a multicolored element] and/or (ii) operates by tensile operation and is joined to an element that changes color with stretch.” Applicant concludes that “these are limitations of the claims that necessarily require that the at least one twisted or coiled polymer fiber actuator [is] operable to reversibly change textile coloration (and does not regard porosity).”
Examiner’s Response – The Examiner respectfully disagrees. As noted by Applicant, the independent claim requires that the at least one twisted or coiled actuator is operable to change (1) the porosity of at least one single layer of the textile, (2) textile coloration, or (3) combinations thereof. That is to say, the actuators may function to only change the porosity of the fabric, as is seen in the textile of the prior art combination below. The discussion of “the color change” in part (a) of Claim 20 is considered to refer to that recited in the independent Claim 1 which is not required to be present. Therefore the provisions of part (b), which are considered to further define “the at least one twisted or coiled actuating polymer fiber and a color change element” recited in part (a) to achieve the color change of part (a), are also not required to be present. That is to say, Claim 20 does not positively recite that the textile of Claim 1 must exhibit a color change and, therefore, the requirements of Claim 20 are not required in the situation wherein the fabric of the prior art exhibits only a change in porosity via the actuators. Furthermore, concerning Applicant’s arguments that the requirements of 20(b) require a color change, the Examiner disagrees. The structures defined therein, while they pertain to colored elements, do not necessarily suggest a color change must occur during operation. For example, a rotating multicolored element may not change overall textile coloration if the colors of the element are consistent radially around the actuator (i.e. the coloration do not change as it rotates). Likewise, tensile actuators which operate to change the porosity of the fabric may not necessarily stretch the color changing element to the extent that the color visibly changes. 








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-17, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific woven structures exhibiting reversible changes in porosity of a single layer of the textile and/or textile coloration in response to change in temperature or moisture absorption without substantially changing either overall textile width or length (in light of working examples disclosed via Figs. 10A-10F, 11A-11D, 13A-13D, 15A-15B, 16C-16D, 19A-19D and their associated descriptions), does not reasonably provide enablement for any textile comprising at least one twisted or coiled polymer fiber actuator that is operable to reversible change either (1) the porosity of at least one single layer of the textile, (2) textile coloration, or (3) combinations thereof without substantially changing either overall textile width or length. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limitation to: 
The breadth of the claims;
The nature of the invention; 
The state of the prior art; 
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples;
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Upon applying this test to Claim 1, it is believed that undue experimentation would be required due to the considerations below. 
Concerning the breadth of the claims, it is noted that Claim 1 encompasses any textile structure including those which are woven, knit, non-woven, braided, crotched, etc. 
Concerning the amount of direction provided and the existence of working examples, it is noted that the specification provides preferred classes of textiles (woven, warp/weft-knits, braided structures) although the specification does not evaluate them relative to other classes of materials which would fall within the claimed genus. Likewise, the specification includes working examples of woven textiles which meet the limitations of the claim at issue (Figs. 10A-10F, 11A-11D, 13A-13D, 15A-15B, 16C-16D, 19A-19D) but it is noted that said examples only utilize woven structures. Note that the specification as originally filed includes no working examples of textiles meeting the limitations of the claim having a non-woven, braided, or crocheted structure.   
Concerning the level of predictability in the art, Applicant notes in the specification at ¶ [0015] that the “problem of maintaining textile width and length, while changing textile porosity, is challenging.” Said challenge for one of ordinary skill in the art is compounded by the above discussion regarding the lack of direction of specific textile structures (non-woven, braided, crotched, etc.) exhibiting the requisite properties while maintaining width/length and the absence of working examples of such a textile. Accordingly, the level of predictability across the full scope of the claim is considered to be low. 
 Concerning the quantity of experimentation required, in view of the above factors the quantity of experimentation necessary to make the claimed invention is great since the breadth of the claim is substantial yet the specification provides only a few examples of a woven textile which meet the claim limitations and furthermore indicates that a lack of predictability exists in creating a textile structure meeting the claim limitations. 
Thus, the specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of Claim 1. Regarding Dependent Claims 2, 4-17, and 20-22, these claims do not remedy the deficiencies of parent Claim 1 and are thus rejected for the same rationale.

Claims 1-2, 4-17, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There are many factors to be considered when analyzing claims for compliance with the written description requirement. These factors include, but are not limitation to: 
Actual reduction to practice; 
 Disclosure of drawings or structural formulae;
Sufficient relevant identifying characteristics;
Method of making the claimed invention;
Level of skill and knowledge in the art; and 
Predictability in the art. 
See MPEP § 2163(II). 
Upon applying this test to Claim 1, it is believed that a lack of support for possession of the full scope of the claim exists given the considerations below. 
Concerning actual reduction to practice, it is noted that Claim 1 encompasses any textile structure including those which are woven, knit, non-woven, braided, crotched, etc. The specification provides preferred classes of textiles (woven, warp/weft-knits, braided structures) although the specification does not evaluate them relative to other classes of materials which would fall within the claimed genus. Likewise, the specification includes working examples of woven textiles which meet the limitations of the claim at issue (Figs. 10A-10F, 11A-11D, 13A-13D, 15A-15B, 16C-16D, 19A-19D) but it is noted that said examples only utilize woven structures. Note that the specification as originally filed includes no working examples of textiles meeting the limitations of the claim having a non-woven, braided, or crocheted structure.   
Concerning the level of skill and knowledge in the art and the predictability in the art, Applicant notes in the specification at ¶ [0015] that the “problem of maintaining textile width and length, while changing textile porosity, is challenging.” Said challenge for one of ordinary skill in the art is compounded by the above discussion regarding the lack of direction of specific textile structures (non-woven, braided, crotched, etc.) exhibiting the requisite properties while maintaining width/length and the absence of working examples of such a textile. Accordingly, the level of predictability across the full scope of the claim is considered to be low.
Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. While it is true that written description of a claimed genus may be satisfied through sufficient description of a representative number of species, it is the Examiner’s position (as discussed above) that the number of representative species is insufficient relative to the breadth of the claim. Furthermore, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. As noted above, the presented species which meets the claimed limitations include namely those which are woven. 
Taking these factors into account, the specification as filed does not reasonably convey to one of ordinary skill in the relevant art that the inventor had possession of the full scope of the invention in Claim 1. Regarding Dependent Claims 2, 4-17, and 20-22, these claims do not remedy the deficiencies of parent Claim 1 and are thus rejected for the same rationale.

Claims 10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 10, the claim as currently presented recites a wing-type yarn structure comprising at least one core fiber and one or more actuating pile fibers “wherein the one or more actuating pile fibers comprise at least one of the at least one twisted or coiled polymer fiber actuator.” The specification as originally filed is not regarded to provide support for the scope of this claim wherein the actuating pile fibers of the wing-type yarn may be formed of either the twisted or coiled polymer fiber actuators according to the independent Claim 1. Rather, the specification includes only embodiments of such a wing-type yarn having defined actuating pile fibers wherein the pile fibers are formed of mandrel-coiled actuators (see Figs. 4C-4D & 13A-13D). These embodiments do not support the instant claim wherein the pile fibers are twisted fiber actuators nor do they support any form of coiled actuator (i.e. self-coiled). 
The specification does include additional embodiments of wing-type yarns including generic “polymer actuators” as pile fibers (see Figs. 4E & 4F) but the structures of said pile fiber actuators are not defined so as to support the instant claim wherein they are specifically defined as twisted or coiled polymer fiber actuators. Therefore, the Examiner maintains that the specification as originally filed fails to provide support for the full scope of the limitation at issue. 

Regarding Claim 17, the claim as currently presented recites a textile according to Claim 1 wherein the textile comprises “at least two fabric layers that are connected by the at least one twisted or coiled polymer fiber actuator” such that the actuator is “operable to shift the relative positions of the at least two fabric layers in response to a change in temperature or moisture absorption in order to change the textile porosity, coloration, or combinations thereof.”
It is noted that the parent Claim 1 also requires that the at least one twisted or coiled polymer fiber actuator is operable to reversible change either the porosity of at least one single layer of the textile, the textile coloration, or combinations thereof. 
	The specification as originally filed is not regarded to provide support for the claimed embodiment wherein the same actuators change both the single layer properties of Claim 1 and the relative position of the two layers. For example, the specification at ¶ [0136] discusses fabrics with at least two layers wherein less than 10% of the length of the polymer fiber actuator is in a fabric layer. Said fabric is discussed as showing a change in separation between the two layers in response to temperature/moisture but the properties of the single layers (porosity/coloration) as not described as being changed. See also ¶ [0268] & Figs. 21A-21B which portray an embodiment wherein a spacer fabric is connected by coiled actuators which increase the separation between the two faces but are not described as changing the porosity of a single face nor the coloration of the textile. 
	Accordingly, the Examiner maintains that the claim as currently presented is not supported by the original specification at least because the specification does not disclose a textile wherein the same at least one twisted or coiled polymer fiber actuator changes the relative position or two fabric layers while also changing the porosity of a single layer or the coloration of the fabric (either the coloration of a single layer or of the two-layer fabric as a whole). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-17, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim recites a textile comprising at least one “twisted” or “coiled” polymer fiber actuator. The specification at ¶ [0204] provides a definition for “twisted fiber” as follows: “a fiber that is twisted but not coiled.” Provided this definition, the structure of a “twisted” fiber actuator is unclear. Note that the definition only defines a twisted fiber in terms of itself (a twisted fiber is twisted) with one caveat – a twisted fiber twisted but is not coiled. However, note that a common definition of “twist” is turning something to make a spiral shape. That is to say, coil is a synonym for twist (see Collins Dictionary Definition included with the Office Action). Therefore, the structure associated with a twisted fiber (and a twisted fiber actuator) is unclear. What structure is encompassed by a twisted fiber in its final form? 
Likewise, the specification at ¶ [0205] provides a definition for “coiled fiber” as follows: “a fiber that comprises a twisted fiber which is arranged in a helical structure.” That is to say, a coiled fiber is a twisted fiber which is helical in form (coiled). However, as discussed above, a twisted fiber is defined as a fiber which is twisted but may not be coiled. Therefore, the structure of a “coiled” fiber (and a coiled fiber actuator) is unclear. How may both definitions be satisfied at once? What structure is encompassed by a coiled fiber in its final form? 
In both instances, are twists/coils required to be present in the fiber’s final form? See for example, the discussion of actuators according to Figs. 6A+6B at ¶ [0236] which are twisted/coiled during the method of manufacture but exhibit “little twist” in the final yarn. Do these fibers count as twisted and/or coiled polymer fiber actuators as claimed and, if so, which category do they fall in?
Dependent Claims 2, 4-17, and 20-22 are rejected for failing to overcome the deficiencies of the parent Claim 1. 

Regarding Claim 7, the instant claim recites a textile comprising a “mechanically-stable woven core fiber structure” which renders the instant claim indefinite because the structure associated with such a limitation is unclear. First, what is meant by mechanically-stable? “Mechanically-stable” is a relative term which is not defined by the claim nor does the specification provide a standard for ascertaining the requisite degree. As such, one of ordinary skill in the art is not reasonably apprised on the scope of the invention. Mechanically-stable to what degree and in response to what conditions?
Second, what is meant by a “woven core fiber structure.” Typically, a woven structure refers to the overall textile pattern (i.e. yarns are woven to form a textile) rather than to a constituent part of a yarn. Assuming the claim is referring to a core/sheath-type yarn since “fiber elements of the core fiber structure are coaxially positioned inside the coils of a coiled polymer fiber actuator”, what does it mean for the core to be woven?
For purposes of examination herein, it will be assumed that any core/sheath type structure wherein a core fiber is coaxially positioned inside the coils of a coiled fiber actuator will be assumed to meet the requirements of the instant claim. 

Regarding Claim 10, the instant claim recites “a wing-type yarn” which renders the claim indefinite because the structure associated with a “wing-type yarn” is unclear. The instant specification does not provide a definition for said structure and the term is not known in the textile art. Is there additional structure associated with a “wing-type yarn” outside of that which is explicitly recited by the claim? For purposes of examination herein, it will be assumed that there is not. That is to say any yarn having the positively recited elements of Claim 10 (at least one core fiber and one or more actuating pile fibers wherein the one or more pile fibers are locked into a yarn body by the at least one core fibers and wherein the one or more actuating pile fibers comprise at least one of the at least one twisted or coiled polymer fiber actuators) will be considered a wing-type yarn. 

Regarding Claim 12, the instant claim recites “the polymer fiber torsional actuator” which lacks antecedent basis. Claim 12 depends from Claim 11 which recites a fiber operable to rotate and further depends from the independent Claim 1 which recites at least one twisted or coiled polymer fiber actuators. It is noted that the fiber operable to rotate in Claim 11 is not required to be one of the polymer fiber actuators of Claim 1 (i.e. it is not required to be a polymer). Accordingly, it is unclear to which previously recited fiber “the polymer fiber torsional actuator” refers. For purposes of examination herein, it will be assumed to refer to the fiber of Claim 11 which may or may not be a polymer but would be considered a torsional actuator since it rotates. 

Regarding Claim 17, the instant claim recites a textile comprising “at least two fabric layers that are connected by the at least one twisted or coiled polymer fiber actuator” wherein “the actuator is operable to shift the relative positions of the at least two layers in response to a change in temperature or moisture in order to change the textile porosity, coloration, or combinations thereof.” It is noted that the parent Claim 1 recites a textile comprising at least one twisted or coiled polymer fiber actuator operable to reversibly change the porosity of at least one single layer of the textile.” It is unclear how a structure according to the instant claim wherein the at least one fiber actuators, which must be located between two fabric layers such that they may connect the layers and change the relative position of said layers, may also change the properties of at least one single layer of the textile as required by the parent claim. That is to say, how can the same actuator change both the properties (i.e. porosity/coloration) of a single layer in the claimed two-layer fabric as well as the relative position of the two layers? 
Thus, for purposes of examination herein, it will be assumed that only a fraction of the at least one twisted or coiled polymer fiber actuators recited in the parent claim are required to be located between the two fabric layers of the instant claim for at least the reason discussed above. That is to say, the individual fabric layers may also include actuators according to the independent Claim 1 within the textile layers themselves that are operable to reversibly change the porosity/coloration of a single layer. 

Regarding Claim 22, the instant claim recites a textile comprising at least two connected actuating polymer fibers or polymer fiber segments wherein at a point of connection of the at least two connected actuating polymer fibers or polymer fiber segments the at least two connected actuating polymer fibers or actuating polymer fiber segments “cooperatively rotate an element of the textile in a same rotation direction” which renders the claim indefinite because the structure associated with said limitation is unclear. First, “an element” is not positive recited as a structure of the claim. Therefore, it is unclear if “an element” is required of the claim or if the connected actuators must only be suitable to rotate an element if present. Likewise, if present, it is unclear what structures are encompassed by “an element”? Second, the meaning of “cooperatively rotate” is unclear. What action/movement contributes to cooperative rotation and what structures are required in order for such a rotation to occur? 
As described above, the claim suffers from a lack of structural specificity. It is unclear what embodiment is intended to be captured. If, for example, it is Applicant’s intent that Claim 22 is to capture the embodiment represented by Fig. 5A, it is the Examiner’s suggestion that additional structural language associated with said embodiment be included. For example, positively reciting the presence of an additional element such as the ribbon fiber and further specifying the manner in which the actuating polymer fiber segments are arranged and connected in order to achieve the cooperative rotation of the element (i.e. alternating segments having opposite chirality connected at their end points) may serve to clarify the ambiguities described above.   










Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2, 4-5, 11-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (“Artificial Muscles from Fishing Line and Sewing Thread” Science Vol 343, Issue 6173. Pgs 868-872. 21 February 2014) in view of Wise et al. (US 2004/0204448 A1). The supplementary materials of Haines (hereinafter “Haines-SI”) and relevant screen grabs of movie S5 (hereinafter “Examiner-Cited Figures”) were provided previously with the Requirement for Restriction are referred to herein. 
Regarding Claims 1-2 and 5, Haines teaches an actuating single-layer woven textile comprising conventional polyester, cotton, and silver-plated nylon yarns in the weft direction and a coiled nylon monofilament in the warp direction (see Figs. 1E & 4G).
Haines discloses that the fabric exhibited over 12% reversible contraction in response to electrical heating (see Haines-SI at Pg. 14 – 8.2 Actuating Textiles). Haines suggests that said coiled nylon monofilaments were formed by wrapping a twisted 300 µm nylon monofilament around a 1.25 mm diameter rod after inserting slightly less than the amount of twist normally required to induce coiling (see Haines-SI at Pg. 4 – 2.4 Mandrel Coiling & Pg. 14 – 8.2 Actuating Textiles). Accordingly, said coiled monofilament is considered a coiled actuator according to the instant claim since it comprises a twisted fiber which is arranged in a helical structure and because it exhibits a change in length in response to heating (a change in temperature) which exceeds 8% of its non-actuated coiled length. 
Concerning the degree of twist per unit length, Haines teaches that the fiber in the coil was twisted until around the point at which coiling spontaneously occurs as discussed above.  Haines appears silent with respect to the specific number of turns per unit length for the above 300 µm nylon fiber. However, Haines suggests that the number of turns required to induce nucleation of coils is inversely proportional to the fiber diameter (see Haines-SI Pgs. 12-13 – 7. Scalability of Nylon Muscles) and suggests that twist required to nucleate coils remains relatively constant in the range from 200 to 300 (see Haines-SI Fig. S10(B)). Haines teaches that a 270 µm nylon fiber requires 835 turns/m to induce nucleation (see Haines-SI Pg. 3 – 2.3 Twist Induced Coiling). Therefore, provided the teachings and suggestions of Haines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coiled fiber in the woven fabric above having a monofilament diameter of 300 µm with a twist per unit length of approximately 835 turns/m or slightly thereunder such that the fiber is twisted until just before coil nucleation. Such a modification would yield a coiled fiber actuator having a degree of twist in which the product of (a) degree of twist per unit length (~300,600º/m) multiplied by (b) the average diameter of the coiled polymer fiber (300 µm) is ~90.18º which falls within the range of the instant claim (“at least 50º”). 
As seen in Examiner-Cited Figures 1 and 4-5, Haines teaches that the textiles having a structure as described above, which include passive fibers as wefts and actuators as warps, exhibit a reversible change in porosity of the single-layer woven fabric in response to a change in temperature. Likewise, as seen in Examiner-Cited Figures 2-3, said porosity change appears achievable without a visible change the width of the textile. However, Haines does not expressly teach that the porosity change occurs without a substantial change (i.e. less than 5% change) of the width.
In the analogous art of woven fabrics including responsive yarns, Wise teaches a woven fabric having a plurality of warps which are dimensionally stable (i.e. do not substantially change dimensions when exposed to physical stimulus) and a plurality of wefts which dimensionally transform in response to said stimulus (see [0049]). Wise teaches that forming the warps from dimensionally-stable yarns ensures that the shape and dimensions of the textile are retained. Provided the evidence of Wise, the claimed property wherein the fabric of Haines does not substantially change in width is considered to be inherent since the width is formed from the conventional (i.e. dimensionally stable) fibers – a construction which is shown to provide dimensional stability of the fabric. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.
Furthermore, in the event it is shown that the property is not inherent to the fabric of Haines, the ordinarily skilled artisan would recognize the benefits of the dimensional stability described by Wise for applications of textiles wherein the form of the textile is desired to be strictly maintained in the non-actuating direction (i.e. smart apparel, curtains, architectural fabrics, etc). Therefore, it would have been obvious to one of ordinary skill in the pertinent art to modify the weave pattern of Haines, such as within the framework taught by Wise, to ensure dimensional stability (i.e. a change of less than 5% as required of the instant claim) in the width direction. 

Regarding Claim 4, Haines in view of Wise teaches the textile according to Claim 1 above wherein the product of the (a) degree of twist per unit length (~300,600º/m) multiplied by (b) the average diameter of the coiled polymer fiber (300 µm) is ~90.18º which falls within the range of the instant claim (“at least 90º”). Furthermore, in the event it is shown that said product falls slightly outside of the claimed range, it is noted that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05.

Regarding Claim 11, Haines in view of Wise teaches the textile according to Claim 1 above wherein the coiled polymer fiber actuator is operable to change the porosity of the fabric in response to changes in temperature. Haines suggests that said coiled fiber actuators operate due to thermally-induced fiber untwist (i.e. torsional actuation) which generates torque to decrease coil separation (i.e. tensile actuation) (see Haines-SI Pg. 8 – 6.1 Mechanism of Tensile Actuation). Since the fibers undergo said twist/torsional actuation, they are considered to be operable to rotate in response to temperature change as required of the instant claim. 

Regarding Claim 12, Haines in view of Wise teaches the textile according to Claim 11 above wherein the coiled polymer fiber actuator is operable to reversibly rotate but the prior art combination appears silent with respect to the specific change in rotational angle of the yarn. However, as discussed above, Haines suggests that the torsional actuation of the fiber drives the desired tensile actuation. Moreover, Haines suggests that since the tensile actuation of the coiled muscles primarily derives from torsional actuation, fibers that generate the largest torque and rotation are desired (see Haines-SI Pg. 10 – 6.3 Conclusions on Polymer Fiber Selection for Coiled Actuators). That is to say, the rotation of the fiber (i.e. the rotational angle) of the fiber would have been considered a result effective variable by an ordinarily skilled artisan. As such, absent a persuasive showing of secondary considerations, the rotational angle change cannot be considered critical. One of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the rotational angle change in the fabric of Haines and Wise (such as within the claimed range of “at least 10º”) to obtain the desired tensile actuation for the particular application (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).   

Regarding Claim 13, Haines in view of Wise teaches the textile according to Claim 1 above wherein the coiled polymer fiber actuator is operable to reversibly cause an increase/decrease in porosity of the textile but the prior art combination appears silent with respect to the specific change in porosity. However, Haines suggests that it was known in the art at the time of the invention that changing porosity of a textile impacts properties of said textile relating to wearer comfort and/or heat protection (see Pg. 872). Accordingly, the change in porosity would have been considered a result effective variable by an ordinarily skilled artisan. As such, absent a persuasive showing of secondary considerations, the percent porosity change cannot be considered critical. One of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation the porosity change in the fabric of Haines and Wise (such as within the claimed range of “at least 10%”) to obtain the desired comfort/heat-protection properties for the particular application (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).   
 
Regarding Claims 14-15, Haines in view of Wise teaches the textile according to Claim 1 above. Haines does not expressly teach an article of apparel comprising said textile. However, Haines suggests that textiles such as that according to Claim 1 which change porosity in response to temperature could be beneficial in clothing applications for purposes such as increasing wearer comfort or protecting emergency responders from heat (see Pg. 872). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form an article of clothing using the textile according to Claim 1 above in order to produce a responsive (i.e. comfort-adjusting or protective) clothing article for a wearer in a desired application. 

Regarding Claim 16, Haines in view of Wise teaches the textile according to Claim 1 above which is operable to reversibly change porosity in response to temperature and may therefore be considered a “smart” textile. 
Concerning the limitation of the instant claim wherein the textile is a “smart curtain” or a “smart architectural textile,” the specific application is regarded to be a recitation of the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The fabric of the prior art combination is considered smart and could be applied as a curtain or an architectural fabric (canopies, awnings, etc). Therefore, the instant claim is unpatentable over the prior art combination.

Regarding Claims 20-21, Haines in view of Wise teaches the textile according to Claim 1 above wherein the textile is operable to reversibly change porosity in response to changes in temperature. Accordingly, the limitations of the instant claims which pertain to mechanisms and structures for a color-changing textile are not required to be present. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (“Artificial Muscles from Fishing Line and Sewing Thread”) in view of Wise et al. (US 2004/0204448 A1) as applied to Claim 1 above, and further in view of Zhang (“The Evolving Roles of Nonwovens in Technical Textiles” 2008). 
Regarding Claim 6, Haines in view of Wise teaches the textile according to Claim 1 above wherein the material is a woven. The prior art combination does not teach a textile comprising a non-woven structure.
However, Haines suggests that textiles such as that according to Claim 1 which change porosity in response to temperature could be beneficial in clothing applications for purposes such as increasing wearer comfort or protecting emergency responders from heat (see Pg. 872). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form an article of clothing using the textile according to Claim 1 above in order to produce a responsive (i.e. comfort-adjusting or protective) clothing article for a wearer in a desired application. 
Likewise, in the analogous art of textiles, Zhang teaches that non-woven materials are useful as linings in garment applications due to their superior performance combined with lower cost (see Pg. 4). Therefore, it additionally would have been obvious to modify the garment of the prior art combination above (and the textile therein) such that it includes a non-woven lining as suggested by Zhang for the benefits of performance and cost.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (“Artificial Muscles from Fishing Line and Sewing Thread”) in view of Wise et al. (US 2004/0204448 A1) as applied to Claim 1 above, and further in view of Moghazy (“Ch 9 - Structure and Types of Yarn for Textile Product Design” Engineering Textiles: Integrating the Design and Manufacture of Textile Products. Woodhead Publishing. Pgs. 240-270. 2009). 
Regarding Claim 7, Haines in view of Wise teaches the textile according to Claim 1 above wherein the coiled polymer fiber actuators contract in response to heat. Haines suggests that such a phenomenon occurs in homochiral coils (see Pg. 869). 
The prior art combination does not teach a textile wherein the coils include a core. However, in the analogous art of fibers, Mogahzy teaches that a class of yarns known as compound yarns typically comprises of two or more different fiber strands in a core-wrap structure with the idea being to get a net effect by combining the characteristics of the core and cover components (see Pg. 249). In these yarns, the core may provide bulk characteristics such as strength (see Pg. 249). It would have been obvious to one of ordinary skill in the art to modify the above homochiral polymer fiber actuators in the textile of the prior art combination by adding a core fiber within the coils (i.e. coaxially positioned inside the coils) for the benefit of improved strength while maintain the function of the coil sheath (i.e. the tensile actuation).

Regarding Claim 8, Haines in view of Wise teaches the textile according to Claim 1 above but the combination does not teach using a plurality of fiber actuators surrounding a core. However, Haines does teach different embodiments of textiles comprising coiled actuators wherein the strands are 2-ply (see Haines-SI Pg. 14 – 8.1 Thermal Actuation of a Braid Made of Nylon Muscles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of the prior art combination above by substituting the single-ply coiled actuators for 2-ply actuators. The ordinarily skilled artisan would have done so with a reasonable expectation of success in practicing the invention of Haines and Wise (the actuating woven textile) using the 2-ply actuators. Simple substitution of one preferred element for another is within the ambit of one of ordinary skill in the art. See MPEP § 2143(B). 
The above combination does not teach a material wherein the coiled fibers surround a core. However, in the analogous art of fibers, Mogahzy teaches that a class of yarns known as compound yarns typically comprises of two or more different fiber strands in a core-wrap structure with the idea being to get a net effect by combining the characteristics of the core and cover components (see Pg. 249). In these yarns, the core may provide bulk characteristics such as strength (see Pg. 249). It would have been obvious to one of ordinary skill in the art to modify the above 2-ply coiled yarn by adding a core fiber within the coils for the benefit of improved strength while maintain the function of the coil sheath (i.e. the tensile actuation). Likewise, one of ordinary skill in the art would understand that, in order to maintain the function of the coiled actuator, the inner diameter of the coiled fiber actuators should be sufficiently large to allow the coiled fiber actuator to change length independent of the core yarn (i.e. the coils do not get caught on the core yarn). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (“Artificial Muscles from Fishing Line and Sewing Thread”) in view of Wise et al. (US 2004/0204448 A1) as applied to Claim 1 above, and further in view of Ridley et al. (US 2016/0340814 A1).
Regarding Claim 9, Haines in view of Wise teaches the textile according to Claim 1 above including coiled actuating fibers but the prior art combination does not teach a chenille-type yarn structure comprising at least one actuating core fiber and at least one pile fiber. 
In the analogous art of adaptive textile fabrics comprising polymer actuators, Ridley teaches that coiled actuators can be used to generate branched structures similar to those in goose down by dragging a twisted fiber through a layer of thin fibers during a coiling process, thereby capturing the thin fibers in the coils and forming a branched structure with favorable insulating, tactile, and structural properties which may be applicable in the larger context of variable insulation (see [0135]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the coiled actuator in the textile of Haines and Wise by including thin fibers captured in the coil to form a branched structure for the benefit of its favorable insulating, tactile, and structural properties as suggested by Ridley. Such a modification would yield a chenille type yarn structure comprising at least one actuating core fiber comprising the coiled polymer fiber actuator and at least one pile fiber wherein the pile fibers are locked into a yarn body by the at least one actuating core fiber as required by the instant claim. 
Likewise, as described above with respect to Claim 11, the coiled actuator of Haines is regarded to be a fiber that is operable to rotate in response to a change in temperature and is therefore a torsional polymer fiber actuator as required by the instant claim. Likewise, the pile fibers in the yarn of Haines, Wise, and Ridley would be operable to rotate with the core actuating yarn to change the textile structure.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Haines et al. (“Artificial Muscles from Fishing Line and Sewing Thread”) in view of Wise et al. (US 2004/0204448 A1)as applied to Claim 1 above, and further in view of Jin et al. (US 2018/0361704 A1).
Regarding Claim 17, Haines in view of Wise teaches the single layer textile according to Claim 1 above. The prior art combination does not teach a textile comprising at least two fabric layers that are connected by a polymer fiber actuator. However, in the analogous art of adaptive textiles, Jin teaches textiles having sandwich-like structures including responsive inserts which can change the thickness of the air gap in response to ambient temperature to thereby adjust thermal resistance and skin temperature (see [0088]). Jin teaches example embodiments of such a structure wherein the responsive material is a spring made from shape memory polymers (see Fig. 23 & [0186]). Accordingly, it would have been obvious to modify the single layer textile of Haines and Wise (which was suggested to have applicability in responsive textile applications – see Haines Pg. 872) by adding an additional layer of their inventive fabric and connecting the two with temperature responsive polymer springs for the benefit of forming a temperature responsive fabric operable to reversibly change the textile thickness to provide varying insulation as suggested by Jin. 
Likewise, concerning the identity of the polymer springs, it would have been obvious to utilize the coiled polymer actuators already present in the fabric of the prior art combination for the connection. One of ordinary skill in the art would recognize the benefit of such a selection on ease of manufacturing since utilization of the same material would yield improved efficiency in terms of sourcing, storage, etc. of the materials in the textile. Likewise, Haines’s coiled fiber actuators were shown to produce good stroke in response to temperature change which is the requisite property of said fiber springs. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07.
Such a modification would create a textile comprising at least two fabric layers connected by at least one coiled polymer fiber actuators wherein the actuator is operable to shift the relative positions of the layers in response to a change in temperature in order to change the overall textile thickness (and the porosity of the inner layer of the spacer fabric) as required by the instant claim. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789          

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789